Title: Daniel Brent to Thomas Jefferson, 25 September 1819
From: Brent, Daniel
To: Jefferson, Thomas


					
						Dear Sir,
						Washington,
							Department of State, 25th September 1819.
					
					In assorting the Archives and Papers of this Department, upon their being lately removed to one of the new Buildings for the Public Offices, we have just found, in the Collection of Maps and Charts, the sketch which accompanies this, under a seperate Cover. This Sketch appears to be a plan for introducing Water to Monticello from a neighbouring mountain, and perhaps has remained in the situation in which it was thus found ever since you were at the Head of this Office.   As it may be interesting and useful to yourself, and is evidently your Property, I take great Pleasure in forwarding it to you, as well as in repeating the assurance of my being, with perfect Respect and Esteem, Dear Sir, your obedt & very hu: servt
					
						
							Daniel Brent.
						
					
				 